Citation Nr: 0609109	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from June 1975 to June 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In January 2004 the case was remanded, 
primarily for compliance with the notice and duty to assist 
mandates of the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDINGS OF FACT

1.  An unappealed rating decision dated in November 1999 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for colon cancer.

2.  The evidence associated with the claims file subsequent 
to the November 1999 rating decision by itself, or in 
conjunction with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
colon cancer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the RO's November 
1999 rating decision is not new and material, and the claim 
for compensation under 38 U.S.C.A. § 1151 for colon cancer is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  The August 
2004 correspondence advised him "[I]f you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the notice provided in the document noted above was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, given that the claim has not been reopened, 
as further discussed below, no disability rating or effective 
date will be assigned.  Thus, there is no possible prejudice 
to the claimant due to any notice deficiencies related to 
these down-stream issues.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

In the veteran's June 1999 VA Form 21-526 he related that he 
was claiming compensation under 38 U.S.C.A. § 1151 based on 
the premise that VA medical personnel at the Hampton, 
Virginia medical facility should have diagnosed (and treated) 
his subsequently diagnosed colon cancer.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
a proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a). 

At this point, as indicated above, the Board notes that the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 was previously considered and denied by the 
RO in a rating decision dated in November 1999.  Evidence of 
record at that time included the veteran's service medical 
records which contain no competent evidence that colon cancer 
was present inservice.  Other evidence included VA outpatient 
treatment records from the Hampton, Virginia medical 
facility.  These included an October 1997 Medical Certificate 
which shows that the veteran was seen for complaints of 
"stomach problems," and that he complained of epigastric 
pain, bloating, and indigestion for the past 3 to 4 years.  
The veteran indicated no family history of cancer.  Epigastic 
pain was diagnosed.  A history of gastritis was also 
reported.  A November 1997 Medical Certificate shows that the 
veteran reported having a bloody stool earlier that year.  
Upper "GI" [gastrointestinal] testing conducted in November 
1997, accompanied by the use of barium, showed the presence 
of "GE" [gastroesophageal] reflux.  Upper GI endoscopy 
testing, also conducted in November 1997, showed "GERD" 
[gastroesophageal reflux disease].  The report of a January 
1998 abdomen echogram showed that the liver, spleen, kidneys, 
and gallbladder were all within normal limits.  Upper 
esophageal ph monitoring conducted in August 1998 showed 
multiple episodes of reflux.  

Private medical records on file at the time of the November 
1999 rating decision included a June 1999 abdominal "CT" 
[computed tomography] report which showed a diagnosis of 
ascending colonic mass most likely representing neoplasm.  A 
June 1999 colon biopsy report included a diagnosis of mild 
chronic inflammation.  A June 1999 right colectomy report 
shows a diagnosis of right colon adenocarcinoma.  A June 1999 
clinic note includes a diagnosis of status post right 
hemicolectomy for Stage II colon cancer.  

The November 1999 rating decision cited the medical evidence, 
discussed above, then of record, and indicated that while the 
veteran in fact had colon cancer, he did not have such cancer 
at the time of his VA treatment (in 1997 and 1998).  The 
rating decision also pointed out that the VA medical center 
did not fail to either timely diagnosis or properly treat the 
veteran which directly resulted in his incurring additional 
disability.  The rating decision also noted that merely 
showing that a veteran has an additional disability is not 
sufficient to establish causation, and that entitlement to 
compensation for colon cancer was denied because the evidence 
failed to establish that VA medical or educational services 
were the proximate cause of additional disability.  The 
veteran was notified of that decision and of his appellate 
rights by way of a letter dated in November 1999, but did not 
appeal that decision.  That decision is now final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes that there has 
been a regulatory change in the definition of new and 
material evidence with respect to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to 
be codified as amended at 38 C.F.R. § 3.156(a)).  Since the 
veteran filed his claim to reopen the previously denied claim 
in May 2001, the earlier definition of new and material 
evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

The evidence associated with the claims file subsequent to 
the November 1999 rating decision includes earlier and later 
dated private medical records.  Those records, dated from 
June 1999 to July 2004, show the veteran continued to be 
followed for his colon cancer.  However, these records do not 
contain any opinion that the veteran has a current 
disability, manifested by colon cancer, that was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
or that the veteran's colon cancer was not reasonably 
foreseeable.  The record continues to demonstrate, as it did 
at the time of the November 1999 rating decision, that while 
the veteran did develop colon cancer about 10 months after 
being treated at a VA medical facility for gastrointestinal-
related problems, the colon cancer is in no way shown to have 
been an "additional disability" resulting from the VA 
treatment.  See 38 C.F.R. § 3.358(a).  The Board also 
parenthetically observes that a July 2004 private medical 
record essentially shows that the veteran's colon cancer had 
not recurred.  

The post-November 1999 evidentiary record also includes a 
copy of a Social Security Administration (SSA) disability 
decision, dated in June 2005.  The SSA disability 
determination did not list colon cancer among the veteran's 
identified disabilities.  In fact, it specifically noted that 
the veteran had a "history" of colon cancer, status-post 
colectomy, and that there was no evidence of a recurrence of 
the disease during the period under adjudication.  

In the absence of evidence that the veteran has additional 
disability that was the result of some instance of fault on 
the part of the VA in providing medical treatment, or that he 
has a disability that was not a reasonably foreseeable event 
following the treatment, the evidence by itself, or in 
conjunction with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the previously 
denied claim for compensation under 38 U.S.C.A. § 1151, and 
the veteran's claim remains denied.


ORDER

New and material evidence not having been submitted, the 
claim for compensation under 38 U.S.C.A. § 1151 for colon 
cancer is not reopened and remains denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


